 
Exhibit 10.4

 
THIRD ADDENDUM TO
SENIOR EXECUTIVE TERMINATION BENEFITS AGREEMENT
 


THIS THIRD ADDENDUM TO SENIOR EXECUTIVE TERMINATION BENEFITS AGREEMENT (this
“Addendum”) dated as of December ___, 2010 is made and entered into by and
between Darling International Inc., a Delaware corporation (the “Company”), and
_____________________ (the “Executive”).


W I T N E S S E T H:
 
WHEREAS, the Company and the Executive entered into that certain Senior
Executive Termination Benefits Agreement dated as of December 31, 2007, as
subsequently amended by that certain First Addendum to Senior Executive
Termination Benefits Agreement dated as of December 9, 2008, and that certain
Second Addendum to Senior Executive Termination Benefits Agreement dated as of
December 8, 2009 (as so amended, the “Agreement”); and


WHEREAS, the Agreement terminates on December 31, 2010; and


WHEREAS, the Company and Executive desire to extend the term of the Agreement
for an additional one year period and subject to additional one year automatic
extensions and to amend the Agreement in certain other respects;


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive do hereby agree
to the following:


A G R E E M E N T:
 
1.  
Amendment of Requirement to Execute General Release.  The following sentence
shall be added to the end of Section 1 of the Agreement:



Notwithstanding the foregoing, the Executive must deliver to the Company the
general release (as described above), for which the seven-day revocation period
has expired, no later than thirty (30) days following the Termination Date.  Any
payments that would be made pursuant to Section 3(a), Section 3(c) or Section
3(e) prior to the thirtieth (30th) day following the Termination Date shall be
made on the first payroll date after the thirtieth (30th) day following the
Termination Date.


2.  
Amendment of Welfare Continuation Benefits.  Section 3(c) of the Agreement shall
be amended and restated in its entirety so that it now reads as follows:



(c)           Welfare Benefits, etc.  The Executive’s participation (including
dependant coverage) in any life and disability plans, and other similar fringe
benefits of the Company (except business travel accident insurance and continued
contributions to qualified retirement plans) in effect immediately prior to the
Termination Date shall be continued, or equivalent benefits provided by the
Company, for a period of one year from the Termination Date to the extent
allowed under the policies or agreements pursuant to which the Company obtains
and provides such benefits.  In addition, the Company shall pay an amount equal
to the applicable COBRA premium rate, if any, for a period of one year from the
Termination Date for health, dental and other similar COBRA coverage for the
Executive and Executive’s eligible dependants, and such payments shall be
includible in the Executive’s gross income.
 


1 
 

--------------------------------------------------------------------------------

 
 


3.  
Amendment of Termination Date.  Section 9 of the Agreement shall be amended and
restated in its entirety so that it now reads as follows:



9.           Termination.


This Agreement shall terminate on December 31, 2011 (the “Term”); provided,
however, that the Term shall automatically extend for successive one (1) year
periods on December 31, 2011 and each anniversary thereof, unless the
Executive’s employment is terminated prior thereto or the Company provides
written notice to the Executive of the Company’s intention not to extend the
Term at least six (6) months prior to the applicable extension date.


4.  
Amendment of Compliance with Code Section 409A.  The following sentence shall be
added to the end of Section 10 of the Agreement:



A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A of the Code upon or following a termination of
employment until such termination is also a “separation from service” within the
meaning of Section 409A of the Code and for purposes of any such provision of
this Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service.


5.  
Defined Terms.  Capitalized terms used but not defined in this Addendum shall
have the same meanings assigned to them in the Agreement.



6.  
No Other Amendment.  All other terms and conditions of the Agreement are
ratified and remain in full force and effect.


  2
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Executive have executed this Addendum on
the dates set forth below.








COMPANY:
 
EXECUTIVE:
     
DARLING INTERNATIONAL INC.
               
By:
   
Randall C. Stuewe
 
(name of executive)
Chief Executive Officer
         
Date of Signing:  ____________
 
Date of Signing:  __________

 

 

3 
 

--------------------------------------------------------------------------------

 
